                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________
                                            :
SECURITIES AND EXCHANGE                     :
COMMISSION,                                 :                CIVIL ACTION
                                            :
      Plaintiff,                            :
                                            :                No. 01-5366
                  v.                        :
                                            :
ROBERT BENTLEY,                             :
BENTLEY FINANCIAL SERVICES, INC.,           :
ENTRUST GROUP,                              :
                                            :
      Defendants.                           :
____________________________________________:

                                        ORDER

      AND NOW, this 25th day of March, 2019, upon consideration of the “Receiver’s Report

and Application for Approval of Fees, Costs and Expenses Through June 30, 2018” (Doc. No.

374), and the supplemental report and memorandum thereto (Doc. Nos. 376, 378), and after

review of the Report and Recommendation prepared by Magistrate Judge David R. Strawbridge

(Doc. No. 380), it is hereby ORDERED that the Report and Recommendation is APPROVED

and ADOPTED.

      IT IS FURTHER ORDERED that the “Receiver’s Report and Application for Approval

of Fees, Costs and Expenses Through June 30, 2018” is APPROVED.



                                               BY THE COURT:


                                               _/s/ Mitchell S. Goldberg__________
                                               MITCHELL S. GOLDBERG, J.
